253 F.2d 487
58-1 USTC  P 9381
The NEW YORK SUN, Inc., Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 267, Docket 24755.
United States Court of Appeals Second Circuit.
Argued March 5, 1958.Decided March 19, 1958.

A. Harding Paul, Washington, D.C.  (Donald C. Hays, and Walter S. Long, Jr., New York City, on the brief), for petitioner.
Morton K. Rothschild, Atty., Dept. of Justice, Washington, D.C.  (Charles K. Rice, Asst. Atty. Gen., and Lee A. Jackson and Harry Baum, Attys., Dept. of Justice, Washington, D.C., on the brief), for respondent.
Before LUMBARD, WATERMAN and MOORE, Circuit Judges.
PER CURIAM.


1
The question for decision is whether the taxpayer sustained in the year 1945 a deductible loss, under 23(f) of the Internal Revenue Code of 1939, 26 U.S.C.A. 23(f), of $650,000, the entire claimed value of its membership in the Associated Press, by reason of the decision of the Supreme Court rendered on June 18, 1945, Associated Press v. United States, 326 U.S. 1, 65 S. Ct. 1416, 89 L. Ed. 2013, and the resulting amendment of the by-laws of the Associated Press on November 18, 1945 to eliminate discriminatory provisions to open membership to all, even though the taxpayer continued the use of its membership.


2
This precise issue has been decided adversely to the taxpayer by the Tenth Circuit in Reporter Pub. Co. v. Commissioner, 1953, 201 F.2d 743, certiorari denied, 1953, 345 U.S. 993, 73 S. Ct. 1133, 97 L. Ed. 1401, and we affirm for the reasons therein stated.